Case: 15-10998    Date Filed: 01/11/2016   Page: 1 of 17


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-10998
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:14-cr-20592-JAL-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

SHARON ELIZABETH ANGULO,
a.k.a. Sharon Elizabeth Hayes-Angulo,
a.k.a. Sharon-Elizabeth : Angulo,
a.k.a. Sharon-E : Angulo,
a.k.a. Sharon : Angulo,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (January 11, 2016)

Before HULL, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-10998    Date Filed: 01/11/2016    Page: 2 of 17


      After pleading guilty, Sharon Elizabeth Angulo appeals her 60-month

sentence for conspiracy to commit tax fraud, in violation of 18 U.S.C. § 371 and 26

U.S.C. § 7206(2). Between August 2008 and September 2012, Defendant Angulo

conspired with her co-defendant, Claudia Zuloaga, to file fraudulent and false tax

returns and refund claims on behalf of clients of their tax preparation businesses.

On appeal, Defendant Angulo argues that her sentence is procedurally

unreasonable because the district court improperly included the intended losses

from Defendant Angulo’s own fraudulent tax filings in the loss amount calculated

under U.S.S.G. § 2T4.1. Defendant Angulo also contends that her 60-month

sentence, within the advisory guidelines range of 57 to 60 months and at the

statutory maximum, is substantively unreasonable. After review, we affirm.

                           I. BACKGROUND FACTS

A.    Defendant Angulo’s Tax Fraud Conspiracy

      The particular form of tax fraud Defendant Angulo and Zuloaga engaged in

is called the “OID method” of tax fraud because it involves submitting false and

fraudulent Internal Revenue Service (“IRS”) Form 1099-Original Issue Document

(“OID”) and OID tax returns. An IRS Form 1099-OID is used by financial

institutions to report customers’ interest income earned in connection with certain

kinds of debt instruments, such as certificates of deposit and bonds. A Form 1099-

OID, similar to a Form W-2, is sent to both the IRS and to the taxpayer and reports


                                             2
              Case: 15-10998     Date Filed: 01/11/2016   Page: 3 of 17


the interest income and any income taxes withheld from the interest income on

behalf of the taxpayer.

      Through the OID method of tax fraud, taxpayers falsely report on the OID

tax returns that they received sizable interest income from financial institutions

and, concurrently, that an equivalent amount of tax payments had been withheld by

the financial institutions. As a result of these false OID returns, the taxpayers

fraudulently claim that they are entitled to substantial tax refunds based on the

overpayment of the fictitious withheld income taxes.

      By early February 2009, Defendant Angulo and Zuloaga were engaged in

the business of preparing and electronically filing fraudulent OID tax returns. To

perpetrate the scheme, Angulo and Zuloaga instructed their clients to provide

financial records, such as information about their mortgages, credit card debts,

student loans, and equity lines, including balances and credit limits on each

account, as well as checking, money market, savings and other bank account

statements.

      Angulo and Zuloaga then used that financial information to prepare

fraudulent OID tax returns, listing their clients’ various account balances or credit

limits as Form 1099 interest and dividend “income” from financial institutions. In

reality, the items listed represent money the clients had already spent or owed.

Angulo and Zuloaga then caused the clients to report a corresponding amount as


                                              3
               Case: 15-10998       Date Filed: 01/11/2016      Page: 4 of 17


federal income tax withheld by the financial institutions from their so-called

interest income, thus fraudulently entitling them to large tax refunds. 1

       At the direction of Angulo and Zuloaga, one of their employees created

fictitious Form 1099-OIDs using word processing templates that resembled the

forms created by the financial institutions for reporting to the IRS. Angulo and

Zuloaga also purposely omitted their names as tax preparers on the tax forms so

that it would appear that the clients had prepared the returns themselves. They also

instructed clients to tell the IRS that they had prepared their own returns. As

payment for their tax preparation services, Angulo and Zuloaga took thirty percent

of the refunds received by their clients.

       Later investigation revealed Angulo and Zuloaga prepared and submitted 45

OID tax returns between February 2009 and November 2009. Together, the

returns claimed $5,421,761 in fraudulent refunds on behalf of clients, and the IRS

actually issued $1,679,056 in fraudulent refunds as a result of the scheme. Angulo

and Zuloaga obtained a total of $461,939.71 from the refund payments from their

clients.


       1
         The OID scheme is based in part on taxpayers who contend the U.S. Treasury has secret
accounts that they should be able to access for their personal debts and expenses. The OID
method is premised upon an outlandish and completely fictional doctrine known as the
“redemption doctrine,” that falsely proposes that people with social security numbers can avoid
personal debts, such as car and home loans, and be reimbursed for personal expenditures from
secret “straw man” accounts maintained in each person’s name by the U.S. Treasury. Under this
theory, the person “redeems” the funds in his or her “straw man” account by submitting personal
income tax returns to the Internal Revenue Service using the 1099-OID and OID tax return.
                                                  4
              Case: 15-10998     Date Filed: 01/11/2016   Page: 5 of 17


      When IRS investigators began interviewing some of their clients, Angulo

and Zuloaga interfered with the investigation in several ways, including: (1) giving

their clients legally baseless questionnaires to give to IRS investigators and

instructing the clients to refuse to speak to the investigators unless they answered

the questionnaires; (2) continuing to file returns and to resubmit questioned returns

with additional fraudulent documentation and fanciful legal arguments; (3) mailing

packets of documents to the IRS stamped with legally irrelevant language, such as

“accept for value . . . exempt from levy”; (4) returning IRS notices sent to Angulo

and Zuloaga with the same legally irrelevant markings; and (5) making false

statements to investigators. When an IRS agent attempted to serve Defendant

Angulo with a summons to obtain information about her tax preparation activities,

Angulo identified herself as Leslie and claimed not to know the identity of Sharon

Angulo. At a subsequent judicial enforcement hearing, Defendant Angulo falsely

stated to the court that she did not prepare anyone’s taxes.

B.    Defendant Angulo’s Personal Tax Fraud

      In addition to the scheme with Zuloaga outlined above, it is undisputed that

Defendant Angulo also filed fraudulent OID tax returns and amended tax returns

on her own behalf, although the IRS never paid her any of the requested tax

refunds.




                                              5
              Case: 15-10998   Date Filed: 01/11/2016   Page: 6 of 17


      In particular, in October 2008, Defendant Angulo filed a 1040 form for the

2007 tax year falsely claiming a tax refund of $305,898. In May 2009, she filed an

amended income tax return for the 2005 tax year falsely reporting federal income

tax withholding of $837,834 and fraudulently claiming a tax refund of $533,889.

      On the same day, Defendant Angulo also filed a fraudulent OID tax return

and amended income tax return for the 2006 tax year that falsely reported a federal

income tax withholding of $2,591,193 and fraudulent claimed a tax refund of

$1,686, 201. In May 2010, she filed a fraudulent tax return for the 2008 tax year

that falsely reported a federal income tax withholding of $837,013 and fraudulently

claimed a tax refund of $479,057. In total, Angulo personally claimed $3,005,045

in fraudulent tax refunds.

      As she had done for her clients, Defendant Angulo sent the IRS packets of

documents, including fictitious 1099-A forms, fictitious “Private Bonds for Setoff”

or “Private Offset Discharging and Indemnity Bond”, and marked on some

documents “Accepted for value exempt from levy.” In July 2010, Angulo left a

voicemail for an IRS agent stating that she had never prepared a tax return. Much

of this conduct was charged in a count in Angulo’s indictment, which the

government dismissed pursuant to Angulo’s plea deal.

C.    Sentencing




                                            6
              Case: 15-10998     Date Filed: 01/11/2016    Page: 7 of 17


      At sentencing, the district court, over Defendant Angulo’s objection,

included the $3,005,045 in intended losses from Angulo’s own fraudulent tax

filings in the total loss amount of $8,426,806. The district court determined that

the loss amounts from Angulo’s own fraudulent tax returns filed in 2008 and 2010

constituted relevant conduct because Angulo’s own fraudulent tax returns were not

“clearly unrelated” to the charged conspiracy and fell “under [U.S.S.G. §] 1B1.3,

common scheme or plan or same course of conduct.” The district court noted that

Angulo used the same OID method in filing her own fraudulent tax returns that she

used in the conspiracy with Zuloaga, resulting in “identical hallmark features of the

type of fraudulent return” with “the same modus operandi and temporal

proximity.” Summing up, the district court stated that Angulo’s own tax fraud

“was exactly the same factual scenario, but it related to her return, rather than to

the return of others.”

      As a result, Angulo’s base offense level was 26 under U.S.S.G. § 2T4.1

because the total tax loss of $8,426,806 was more than $7,000,000 but not more

than $20,000,000. See U.S.S.G. § 2T4.1(K)-(L) (2014). The district court applied

a two level increase, under U.S.S.G. § 2T1.9(b)(2), for encouraging others to

impede the collection of revenue in violation of internal revenue laws and a three-

level reduction for accepting responsibility, for a total offense level of 25. With a

criminal history category of I, Angulo’s advisory guidelines range was 57 to 71


                                              7
              Case: 15-10998     Date Filed: 01/11/2016     Page: 8 of 17


months’ imprisonment, but became 57 to 60 months, pursuant to U.S.S.G.

§ 5G1.1(c)(1), due to the five-year statutory maximum under 18 U.S.C. § 371.

      Angulo requested a downward variance to a 46-month sentence, arguing

that: (1) after her arrest, she, unlike her Zuloaga, ceased the fraudulent activity; (2)

since her arrest, she had tried to make amends by volunteering with a community

program and cooperating with the government; and (3) she was a good mother to

her six children and had strong community support. Angulo also personally

addressed the district court, expressed regret for her conduct, saying she had made

“a horrible mistake,” discussed her volunteer work as a life coach, and asked for

forgiveness and leniency.

      The government conceded that Angulo “fell into a group of individuals who

specifically engaged in th[is] type of behavior,” and eventually repudiated her

involvement with the group as a serious mistake. However, the government

maintained that Angulo was not naïve about the benefits of the tax fraud scheme,

and pointed out that Angulo did not immediately cease her fraudulent conduct after

she became aware of its criminal nature or after she learned that her clients were

being heavily sanctioned for their fraudulent returns. Rather, Angulo “continued

on the path of this rather bizarre organization to which she associated herself” and

obstructed the government’s efforts to investigate. The government noted that

South Florida was “the epicenter” for tax fraud activity, and argued that the


                                               8
              Case: 15-10998     Date Filed: 01/11/2016   Page: 9 of 17


sentence needed to promote respect for the law and afford adequate deterrence of

others. The government requested a sentence within the advisory guidelines range.

      The district court addressed the 18 U.S.C. § 3553(a) factors, focusing in

particular upon the seriousness of the offense and the need for the sentence to deter

others considering engaging in tax fraud. The district court detailed the OID

method’s redemption theory, stating that “[i]f it wasn’t so serious, one would think

of it as fiction,” and described Angulo and Zuloaga’s scheme as “out-and-out

fraud.” The district court noted that the fraudulent tax refunds were “not small,”

but “enormous,” with intended losses of “[o]ver $5 million” and “the IRS pa[ying]

over [$]1.6 million,” of which Angulo and Zuloaga required their clients to pay

them thirty percent, or $461,939.71. The district court noted Angulo’s six

children, her low criminal history category, and the fact that, although she initially

obstructed the fraud investigation, including identifying herself as someone else,

“eventually she began to accept responsibility.”

      The district court described Angulo and Zuloaga as “the vehicle” for many

others to participate in the scheme. The district court observed that tax fraud is

prevalent in Miami-Dade County and that Angulo’s “offense contains refunds far

larger than most of the fraudulent tax returns and refunds” the court sees on a daily

basis. The district court stressed the need for the sentence imposed to “speak

loudly and clearly” so that others considering engaging in this type of offense


                                              9
             Case: 15-10998      Date Filed: 01/11/2016    Page: 10 of 17


would know it is not tolerated. The district court also noted that Zuloaga had

received a 60-month sentence and that there was a need to avoid an unwarranted

disparity between the two women’s sentences.

      In light of these considerations, the district court rejected Angulo’s request

for a downward variance and imposed a 60-month sentence. Angulo objected to

the district court’s loss calculation and to the sentence itself as unreasonable.

                    II. PROCEDURAL REASONABLENESS

      Although the Sentencing Guidelines are now advisory after United States v

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the district court still must calculate

the advisory guidelines range correctly. United States v. Pugh, 515 F.3d 1179,

1190 (11th Cir. 2008). A sentence based on a miscalculated advisory guidelines

range is procedurally unreasonable. See Gall v. United States, 552 U.S. 38, 51,

128 S. Ct. 586, 597 (2007).

      On appeal, Angulo contends that his sentence is procedurally unreasonable

because the district court erred in determining her offense level. The offense level

for tax conspiracy offenses is calculated based on the tax-loss table in U.S.S.G.

§ 2T4.1. U.S.S.G. §§ 2T1.1(a), 2T1.9(a)(1). At the time of Angulo’s sentencing,

a tax loss of more than $7 million but less than $20 million resulted in a base

offense level of 26. See U.S.S.G. § 2T4.1(K). A tax loss of more than $2.5

million but less than $7 million resulted in a base offense level of 24. See id.


                                              10
               Case: 15-10998        Date Filed: 01/11/2016        Page: 11 of 17


§ 2T4.1(J) (2014). 2 The district court included $3,005,045 in intended losses from

Angulo’s own fraudulent tax returns filed in 2008 and 2010, for a total of

$8,426,806 in tax losses, yielding an offense level of 26.

         On appeal, Angulo argues that the $3,005,045 from her own fraudulent

returns should not have been considered relevant conduct under U.S.S.G. § 1B1.3,

and thus should not have been included in the total tax loss under U.S.S.G.

§ 2T4.1.3 We review the pertinent guideline provisions and then address Angulo’s

claim.

A.       Relevant Conduct

         Under U.S.S.G. § 1B1.3(a)(2), all of the defendant’s acts and omissions that,

if charged, would have been grouped together under U.S.S.G. § 3D1.2(d) and that

“were part of the same course of conduct or common scheme or plan as the offense

of conviction,” are considered relevant conduct for purposes of determining the

defendant’s base offense level. U.S.S.G. § 1B1.3(a)(2) & cmt. n.3. Conduct may

be part of a “common scheme or plan” if it is “substantially connected [to the

offense conduct] by at least one common factor, such as common victims, common


         2
         The Sentencing Commission recently amended the tax loss table in U.S.S.G. § 2T4.1 to
adjust for inflation. See U.S.S.G. app. C, amend. 791. Effective November 1, 2015, a base
offense level of 26 requires a tax loss of more than $9,500,000, and a base offense level of 24
requires a tax loss of more than $3,500,000 but less than $9,500,000. U.S.S.G. § 2T4.1(J)-(K)
(2015).
         3
        We review the district court’s calculation of the amount of tax loss for clear error.
United States v. Patti, 337 F.3d 1317, 1323 (11th Cir. 2003).
                                                    11
             Case: 15-10998      Date Filed: 01/11/2016    Page: 12 of 17


accomplices, common purpose, or similar modus operandi.” Id. cmt. n.9(A).

Conduct that is not part of a common scheme or plan may instead be part of “the

same course of conduct” if it is “sufficiently connected or related to [the offense

conduct] as to warrant the conclusion that they are part of a single episode, spree,

or ongoing series of offenses.” Id. cmt. n.9(B).

      “[R]elevant conduct is broadly defined to include both uncharged and

acquitted conduct that is proven at sentencing by a preponderance of the evidence.”

United States v. Siegelman, 786 F.3d 1322, 1332 (11th Cir. 2015). Furthermore,

conduct outside the charged conspiracy may be included as relevant conduct if it is

“sufficiently related to the conspiracy for which the defendant was convicted.”

United States v. Gomez, 164 F.3d 1354, 1357 (11th Cir. 1999). Offenses that are

“discrete and unrelated,” however, should not considered relevant conduct. United

States v. Blanc, 146 F.3d 847, 854 (11th Cir. 1998). To determine whether

extrinsic conduct qualifies as relevant conduct under U.S.S.G. § 1B1.3(a)(2), the

court evaluates “the similarity, regularity and temporal proximity” between the

extrinsic conduct and the offense conduct and “must consider whether there are

distinctive similarities between the offense of conviction and the remote conduct

that signal that they are part of a single course of conduct rather than isolated,

unrelated events that happen only to be similar in kind.” United States v. Maxwell,

34 F.3d 1006, 1011 (11th Cir. 1994) (quotation marks omitted).


                                              12
             Case: 15-10998     Date Filed: 01/11/2016    Page: 13 of 17


B.    Offense Levels Under U.S.S.G. § 2T4.1

      The Sentencing Guidelines define “tax loss” as “the total amount of loss that

was the object of the offense (i.e., the loss that would have resulted had the offense

been successfully completed).” U.S.S.G. § 2T1.1(c)(1). To determine “the total

tax loss attributable to the offense,” an application note to § 2T1.1 cross-references

U.S.S.G. § 1B1.3(a)(2), the relevant conduct provision, and directs that “all

conduct violating the tax laws should be considered as part of the same course of

conduct or common scheme or plan unless the evidence demonstrates that the

conduct is clearly unrelated.” U.S.S.G. § 2T1.1 cmt. n.2. For example, a

defendant’s tax offenses are considered part of the same course of conduct or part

of a common scheme or plan if, inter alia, “there is a continuing pattern of

violations of the tax laws by the defendant . . .[or] the violations involve the same

or a related series of transactions.” Id. § 2T1.1 cmt. n.2(A), (C).

C.    Angulo’s Fraudulent Tax Filings

      The district court did not clearly err in considering Angulo’s fraudulent

personal tax filings as relevant conduct for sentencing purposes. There was a clear

pattern to all of Angulo’s tax violations, and they easily could be viewed as part of

a related series of transactions. See U.S.S.G. § 2T1.1 cmt. n.2. Angulo used the

same “OID method” in preparing her own fraudulent returns that she used when

preparing, or assisting in preparing, the returns of her clients with Zuloaga. In both


                                             13
              Case: 15-10998   Date Filed: 01/11/2016    Page: 14 of 17


cases, Angulo’s intended victim was the IRS, and her purpose was to falsely claim

tax refunds based on fraudulent information. Moreover, Angulo filed her own

fraudulent returns during the same time frame in which she and Zuloaga were

preparing their clients’ fraudulent returns. When the IRS began to investigate,

Angulo reacted similarly by attempting to skirt IRS agents’ queries by submitting

packets of documentation marked with phrases such as “accepted for value exempt

from levy.”

      Although Angulo’s personal tax fraud was charged in a separate (ultimately

dismissed) count, it shared several common factors, including the same victim,

purpose, and modus operandi, as well as close temporal proximity. In short, as the

district court stressed, Angulo’s extrinsic conduct differed from her conspiracy

conduct only in that Angulo was preparing returns for herself instead of a third

party. The undisputed facts do not show that Angulo’s personal tax fraud was

“clearly unrelated” to her tax fraud on behalf of her clients. Because Angulo’s

own fraudulent tax returns can fairly be said to be part of the “same course of

conduct or a common scheme or plan,” the intended losses of $3,005,045 from her

personal returns were properly included in the total tax loss amount used to

determine her base offense level.

                   II. SUBSTANTIVE REASONABLENESS




                                            14
                Case: 15-10998        Date Filed: 01/11/2016        Page: 15 of 17


       In choosing the appropriate sentence, the district court must consider the 18

U.S.C. § 3553(a) factors, but need not address each factor separately on the

record.4 United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). The weight

to be given any § 3553(a) factor is committed to the sound discretion of the district

court. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). Thus, a district

court’s failure to give mitigating factors the weight a defendant contends they

deserve does not render the sentence unreasonable. United States v. Lebowitz, 676
F.3d 1000, 1016-17 (11th Cir. 2012).

       “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). “[T]here is a range of reasonable

sentences from which the district court may choose, and when the district court

imposes a sentence within the advisory Guidelines range, we ordinarily expect that

choice to be a reasonable one.” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005). We will vacate a sentence only if “left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing


       4
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
                                                     15
             Case: 15-10998     Date Filed: 01/11/2016    Page: 16 of 17


the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Irey, 612
F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation marks omitted).

      Angulo has not met her burden to show that her 60-month sentence is

unreasonable. While the district court imposed the statutory maximum sentence,

that sentence was within the applicable advisory guidelines range and is

substantively reasonable in light of the § 3553(a) factors and the facts of the case.

In choosing the sentence, the district court explicitly addressed the § 3553(a)

factors and stressed in particular the seriousness of Angulo’s offense, including the

unusually large sums of money involved and Angulo’s interference with the IRS’s

investigation. The district court also mentioned the need for Angulo’s sentence to

deter others from engaging in this type of tax fraud, given the prevalence of tax

fraud in the Miami-Dade County area, and the need to avoid an unwarranted

disparity with Zuloaga, who also received a 60-month sentence. The district court

further noted, in mitigation, Angulo’s low criminal history category, her six

children, and the fact that, although Angulo initially obstructed the investigation,

she eventually accepted responsibility for her actions.

      Although Angulo argues that the district court failed to properly consider her

good behavior after her 2012 arrest, the district court was not required to address

explicitly every mitigation argument Angulo made. See Scott, 426 F.3d at 1329-


                                             16
              Case: 15-10998    Date Filed: 01/11/2016    Page: 17 of 17


30; see also United States v. Amedeo, 487 F.3d 823, 833 (11th Cir. 2007)

(explaining that a district court’s failure to address a mitigating fact does not mean

the district court failed to consider it in choosing the sentence). Moreover, it was

within the district court’s discretion to give these mitigating facts less weight than

the need for the chosen sentence to reflect the seriousness of Angulo’s tax fraud

scheme and to deter others from attempting such a scheme. Angulo essentially

asks this Court to reweigh the factors, which we do not do. See Clay, 483 F.3d at

743. We cannot say the district court’s 60-month sentence was an abuse of

discretion.

      AFFIRMED.




                                              17